             Case 20-10801-elf                     Doc 50            Filed 04/27/21 Entered 04/27/21 10:05:01   Desc Main
                                                                     Document      Page 1 of 3

                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE:                            :
                   Richard G. Novotny               :     Chapter 13
                   Beverly J. Novotny               :     Case No. 20-10801-ELF
                   Debtor(s)                        :
      ____________________________________________________________________________________________

                  SUPPLEMENTAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                      FOR SERVICES PERFORMED AFTER CONFIRMATION OF CHAPTER 13 PLAN
                                ................................................................................................

Brad J. Sadek, Esquire applies under § 330 of the Code for an Order directing the Chapter 13 Trustee to pay an award of
compensation and reimbursement of actual, necessary expenses for services performed after confirmation of the above-
mentioned debtor's chapter 13 plan and represents:


1. The debtor(s) filed a petition under Chapter 13 of the Bankruptcy Code on February 7, 2020

2. The debtor's chapter 13 plan was confirmed by the court on July 21, 2020.

3. This Court has previously approved an Application for Compensation of Counsel Fees in the amount of $5,300.00.

4     Applicant requests an award of supplemental compensation of $3,990.50 for 12.1 hours expended in providing the
      following services:



    Date                Work Completed                                                                    By Whom Hours
    07/31/2020          Correspondence with Debtors RE: Order Granting Relief of Stay                      Attorney   0.5
    08/03/2020          Correspondence with Debtors RE: Foreclosure Proceedings                            Attorney   0.3
    08/20/2020          Correspondence from Debtors requesting Attorney reach out to Mtg. Co.              Attorney   0.1
    08/21/2020          Correspondence to PHH Mortgage’s attorney RE: Foreclosure Proceedings              Attorney   0.2
    09/03/2020          Correspondence with Debtors RE: Foreclosure Proceedings                            Attorney   0.3
    09/04/2020          Correspondence from Debtors regarding issues with hazard insurance                 Attorney   0.1
    09/08/2020          Correspondence with Debtors regarding issues with hazard insurance                 Attorney   0.5
    09/30/2020          Correspondence with Debtors regarding issues with hazard insurance                 Attorney   1.0
    10/09/2020          Correspondence from Debtors regarding issues surrounding foreclosure               Attorney   0.1
    10/16/2020          Correspondence from Debtors regarding issues surrounding foreclosure               Attorney   0.1
    10/19/2020          Correspondence to Debtors to request time and patience in resolving the            Attorney   0.3
                        aforementioned foreclosure matter
    12/09/2020          Forwarded correspondence from Creditor regarding missed post-petition              Attorney              0.2
                        payments to Debtors
    12/11/2020          Emailed Consumer BK regarding inaccurate reporting of Debtors’ debts               Attorney              0.3
    01/04/2021          Correspondence with Debtors regarding continued issues with foreclosure            Attorney              0.3
                        proceedings
    01/04/2021          Correspondence to opposing counsel to determine if foreclosure                     Attorney              0.2
                        proceedings began


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
        Case 20-10801-elf         Doc 50     Filed 04/27/21 Entered 04/27/21 10:05:01                Desc Main
                                             Document      Page 2 of 3

 01/04/2021    Further Correspondence with Debtors regarding continued issues                   Attorney         0.5
               surrounding foreclosure proceedings
 02/02/2021    Correspondence with Debtors RE: keeping hazard insurance on property             Attorney         0.3
 02/26/2021    Correspondence with Debtors regarding request to purchase a property             Attorney         0.5
 02/26/2021    Correspondence to Veteran’s United to supply requested documents to              Paralegal        0.3
               support Debtors’ Home Purchase
 02/26/2021    Further correspondence with Debtors regarding Veteran’s United and               Attorney         0.3
               obtaining a new loan
 03/05/2021    Correspondence with Debtors regarding continued issues with PHH                  Attorney         0.5
               Mortgage
 03/15/2021    Correspondence from Debtors regarding scheduled Phone conference with            Attorney         0.1
               PHH Mortgage and Attorney
 03/18/2021    Correspondence to Debtors regarding appointment time with PHH                   Attorney          0.1
               Mortgage
 03/18/2021    Telephonic phone conference with PHH Mortgage and Debtors                        Attorney         1.0
 03/23/2021    Correspondence with Debtors to further explain 03/18/2021 Conference             Attorney         0.5
               Call
 04/02/2021    Correspondence with Debtors regarding Deed in Lieu of Foreclosure                Attorney         0.5
 04/07/2021    Further correspondence with Debtors to review Deed in Lieu of Foreclosure        Attorney         1.0
 04/13/2021    Correspondence from Debtors regarding new property purchase                      Attorney         0.1
 04/14/2021    Correspondence with Debtors regarding new property purchase                      Attorney         0.5
 04/19/2021    Correspondence from Debtors regarding ongoing PHH Mortgage issues                Attorney         0.1
 04/20/2021    Correspondence with Debtors regarding ongoing PHH Mortgage issues                Attorney         1.0
 04/21/2021    Further correspondence with Debtors regarding ongoing PHH Mortgage               Attorney         0.3
               issues

                                                                                                   Total Hours: 12.1

5. Applicant requests that compensation be awarded at the following hourly rate(s):
          Attorney Fees: $335.00/hr
          Paralegal Fees: $125.00 hr

6. Applicant requests reimbursement of expenses in the amount of $0.00.

7. Attached as Exhibit B is a copy of the applicants time records setting forth the dates and amount of time expended for
   the services performed on behalf of the debtor after confirmation of debtor's chapter 13 plan.

8. All services rendered and expenses incurred for which compensation or reimbursement is requested

            a. were performed or incurred for or on behalf of the debtor, the services and expenses were actual and
            necessary, and the compensation requested for those services is reasonable; and

            b. are not duplicative of services and expenses for which compensation or reimbursement was previously
            requested.

9. If this supplemental application is granted, the debtor's confirmed chapter 13 plan (check whichever is applicable)
/
                is adequately funded.

               is not adequately funded.

10. None of the compensation paid to applicant will be shared with any person other than a member or regular associate
    of applicant's law firm unless 11 U.S.C §504(c) applies.
       Case 20-10801-elf       Doc 50   Filed 04/27/21 Entered 04/27/21 10:05:01             Desc Main
                                        Document      Page 3 of 3

WHEREFORE, Applicant requests an award of $ 3,990.50   in compensation and of $   in reimbursement of actual,
necessary expenses.

     Dated:   April 27, 2021                     Signed:   /s/ Brad J. Sadek, Esquire
                                                           Applicant

                                                     By: Brad J. Sadek, Esquire
                                                   Name: Sadek and Cooper
                                                 Address: 1315 Walnut Street
                                                          Suite 502
                                                          Philadelphia, PA 19107
                                               Phone No.: 215-545-0008
                                                 Fax No.: 215-545-0611
